      Case 3:20-cv-00138-W-LL Document 18 Filed 05/21/20 PageID.176 Page 1 of 7


 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   DIANA CARILLO,                                     Case No.: 20-cv-0138 W (LL)
14                                     Plaintiff,
                                                        ORDER:
15   v.                                                 (1) GRANTING PLAINTIFF’S
                                                        MOTION TO REMAND [DOC. 8];
16   FCA US LLC, et al.,
                                                        AND
17                                  Defendants.         (2) DENYING DEFENDANTS’
                                                        MOTION TO STRIKE THE FIRST
18
                                                        AMENDED COMPLAINT [DOC. 10.]
19
20         Defendant FCA US LLC (“FCA”) removed this action from the San Diego
21   Superior Court on January 21, 2020. (See Notice of Removal [Doc. 1-1].) Following the
22   addition of a diversity destroying defendant in its first amended complaint (“FAC”),
23   Plaintiff now moves to remand. (Mot. to Remand [Doc. 8].) Defendants move to strike
24   the FAC. (Mot. to Strike [Doc. 10].)
25         The Court decides the matters on the papers submitted and without oral argument
26   under Civil Local Rule 7.1(d)(1). For the reasons stated below, the Court GRANTS
27   Plaintiff’s motion to remand [Doc. 8] and DENIES Defendants’ motion to strike the FAC
28   [Doc. 10].

                                                    1
                                                                                20-cv-0138 W (LL)
      Case 3:20-cv-00138-W-LL Document 18 Filed 05/21/20 PageID.177 Page 2 of 7


 1
 2   I.    BACKGROUND
 3         On December 13, 2019, Plaintiff Diane Carrillo filed this lemon law suit in the San
 4   Diego County Superior Court against FCA, the manufacturer of the vehicle at issue.
 5   Plaintiff alleges FCA violated the Song-Beverly Consumer Warranty Act by selling a
 6   defective 2015 Chrysler to Plaintiff, failing to repair the vehicle in a reasonable number
 7   of attempts, refusing to repurchase the vehicle, breaching the express warranty, and
 8   breaching the implied warranty of merchantability. (FAC [Doc. 6] ¶¶ 8, 11, 13, 14, 18.)
 9         On January 21, 2020, FCA removed the case to this Court on diversity grounds.
10   (Notice of Removal [Doc. 1-1].) FCA also filed an Answer to the Complaint that same
11   day. (Answer [Doc. 2].)
12         On January 29, 2020, Plaintiff filed the operative FAC, alleging a breach of
13   warranty claim against Perry Motors of National City (“PMNC”), the dealership from
14   which Plaintiff purchased the Chrysler. (FAC [Doc. 6].)
15         Plaintiff now moves to remand this action to the San Diego Superior Court because
16   PMNC is a non-diverse defendant. (Mot. to Remand [Doc. 8].) FCA moves to strike the
17   FAC, arguing it adds a new defendant for the purpose of defeating diversity jurisdiction
18   without first obtaining leave of Court. (Mot. to Strike [Doc. 10].) PMNC joins FCA’s
19   motion to strike the FAC. (Strike Mot. Joinder [Doc. 17].)
20
21   II.   LEGAL STANDARDS
22         A.     Federal-Court Jurisdiction
23         “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins.
24   Co. of Am., 511 U.S. 375, 377 (1994). “They possess only that power authorized by
25   Constitution or a statute, which is not to be expanded by judicial decree.” Id. (internal
26   citations omitted). “It is to be presumed that a cause lies outside this limited jurisdiction
27   and the burden of establishing the contrary rests upon the party asserting jurisdiction.”
28   Id. (internal citations omitted).

                                                   2
                                                                                    20-cv-0138 W (LL)
      Case 3:20-cv-00138-W-LL Document 18 Filed 05/21/20 PageID.178 Page 3 of 7


 1          Consistent with the limited jurisdiction of federal courts, the removal statute is
 2   strictly construed against removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566
 3   (9th Cir. 1992). “The strong presumption against removal jurisdiction means that the
 4   defendant always has the burden of establishing that removal is proper.” Id. “Federal
 5   jurisdiction must be rejected if there is any doubt as to the right of removal in the first
 6   instance.” Id.
 7
 8          B.    Rule 12(f) Motion to Strike
 9          Rule 12(f) provides that a court may “strike from a pleading an insufficient defense
10   or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).
11   The purpose of a motion to strike is to avoid the unnecessary expenditures that arise
12   through litigating spurious issues by dispensing with them before trial. Whittlestone, Inc.
13   v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (quoting Fantasy, Inc. v. Fogerty,
14   984 F.2d 1524, 1527 (9th Cir. 1993)). However, as a general matter, motions to strike are
15   generally disfavored, and “usually denied unless the allegations in the pleading have no
16   possible relation to the controversy, and may cause prejudice to one of the parties.”
17   Travelers Cas. & Sur. Co. of Am. v. Dunmore, No. CIV. S-07-2493, 2010 WL 5200940,
18   at *3 (E.D. Cal. Dec. 15, 2010).
19
20   III.   DISCUSSION
21          Defendants argue the FAC was improperly filed “as a matter of course” and should
22   be stricken. The Court respectfully disagrees.
23          Rule 15(a) of the Federal Rules of Civil Procedure provides:
24          A party may amend its pleading once as a matter of course within: (A) 21
            days after serving it, or (B) if the pleading is one to which a responsive
25
            pleading is required, 21 days after service of a responsive pleading or 21
26          days after service of a motion under Rule 12(b), (e), or (f), whichever is
            earlier.
27
28

                                                    3
                                                                                     20-cv-0138 W (LL)
      Case 3:20-cv-00138-W-LL Document 18 Filed 05/21/20 PageID.179 Page 4 of 7


 1   Fed. R. Civ. P. 15(a). In other words, if a Rule 12 motion has yet to be filed, a plaintiff
 2   may amend the complaint as a matter of course up to 21 days after service of an answer.
 3   See id. at 15(a)(1)(B).
 4         Here, Plaintiff served the initial complaint on December 20, 2019. (Notice of
 5   Removal [Doc. 1] ¶ 2.) On January 21, 2020, FCA removed the case to this Court and
 6   simultaneously filed its Answer. [Docs. 1, 2.] Then, on January 29, 2020, 9 days after
 7   FCA filed its Answer, Plaintiff filed the operative FAC. (FAC [Doc. 6].) Thus, Plaintiff
 8   properly filed the FAC as a matter of course within 21 days after service of a responsive
 9   pleading. See Fed. R. Civ. P. 15(a)(1)(B).
10         Defendants also argue this Court should scrutinize the FAC pursuant to 28 U.S.C.
11   section 1447(e). (Mot. to Strike 7:4–9.) There is a split in authority within the Ninth
12   Circuit when addressing the specific situation of a plaintiff attempting to use a Rule 15(a)
13   amendment “as a matter of course” to add a non-diverse defendant. McGrath v. Home
14   Depot USA, Inc., 298 F.R.D. 601, 606–07 (S.D. Cal. 2014) (collecting cases). The
15   majority of district courts in the Ninth Circuit scrutinize the amendment under 28 U.S.C.
16   section 1447(e). Id. at 607. Because section 1447(e) was enacted specifically to handle
17   amendments following removal, the Court adopts the majority approach.
18         28 U.S.C. § 1447(e) states: “If after removal the plaintiff seeks to join additional
19   defendants whose joinder would destroy subject matter jurisdiction, the court may deny
20   joinder, or permit joinder and remand the action to state court.” 28 U.S.C. § 1447(e).
21   Congress added subsection (e) to allow remand if a plaintiff pursues joinder of a
22   diversity-destroying defendant after removal. H.R. Rep. No. 100–889, at 72. Permitting
23   joinder under 1447(e) lies in the discretion of the court. Newcombe v. Adolf Coors Co.,
24   157 F.3d 686, 691 (9th Cir. 1998). The court should consider the following factors when
25   weighing whether to permit joinder: (1) whether the new defendant is required for just
26   adjudication and would be joined under Federal Rule of Civil Procedure 19(a); (2)
27   whether the statute of limitations would bar an action against the new defendant in state
28   court; (3) whether there has been an unexplained delay, or the joinder request is untimely;

                                                   4
                                                                                    20-cv-0138 W (LL)
      Case 3:20-cv-00138-W-LL Document 18 Filed 05/21/20 PageID.180 Page 5 of 7


 1   (4) whether the plaintiff intends joinder solely to defeat diversity jurisdiction; (5) whether
 2   the claims against the prospective defendant appear valid; and (6) whether the plaintiff
 3   will be prejudiced by denial of joinder. IBC Aviation Servs., Inc. v. Compania Mexicana
 4   de Aviacion, S.A. de C.V., 125 F. Supp. 2d 1008, 1011 (N.D. Cal. 2000) (citing Palestini
 5   v. Gen. Dynamics Corp., 193 F.R.D. 654, 658 (S.D. Cal. 2000)). Any of the factors
 6   might prove decisive, and none is a required condition for joinder. Vasquez v. Wells
 7   Fargo Bank, Nat’l Ass’n, 77 F. Supp. 3d 911, 921 (N.D. Cal. 2015). The case should be
 8   remanded if the court permits joinder of a non-diverse defendant. See 28 U.S.C. §
 9   1447(c).
10         First, Rule 19(a) requires joinder of persons whose absence would preclude
11   complete relief, impede their ability to protect their interests, or subject a party to the
12   danger of inconsistent obligations. Fed. R. Civ. P. 19(a). “This standard is met when
13   failure to join will lead to separate and redundant actions.” IBC, 125 F. Supp. 2d at 1012
14   (citing CP Nat’l Corp. v. Bonneville Power Admin., 928 F.2d 905, 912 (9th Cir. 1991)).
15   However, the standard is not met where the defendant is only tangentially related to the
16   cause of action. Id.
17         PMNC bears more than a tangential relationship to Plaintiff’s cause of action for
18   breach of the implied warranty of merchantability. See Cal. Civ. Code § 1792 (“Unless
19   disclaimed in the manner prescribed by this chapter, every sale of consumer goods that
20   are sold at retail in this state shall be accompanied by the manufacturer's and the retail
21   seller's implied warranty that the goods are merchantable.”). Plaintiff asserts that PMNC
22   was the dealership from which Plaintiff purchased the defective Chrysler. Thus,
23   Plaintiff’s claim for relief against PMNC arises out of the same transactions as the claims
24   against FCA. Disallowing the amendment would require Plaintiff to file a redundant
25   action to assert its rights against the very dealer that sold the vehicle alleged to have
26   breached the implied warranty.
27         Second, even though neither party addressed whether the statute of limitations
28   preclude Plaintiff from asserting claims against PMNC, requiring Plaintiff to litigate

                                                    5
                                                                                      20-cv-0138 W (LL)
      Case 3:20-cv-00138-W-LL Document 18 Filed 05/21/20 PageID.181 Page 6 of 7


 1   essentially identical issues turning on the same facts in two forums would waste judicial
 2   resources and risk inconsistent results. See, e.g., IBC, 125 F. Supp. 2d at 1012.
 3         Third, courts consider the delay between removal from state court and a motion to
 4   amend when determining whether to allow joinder of a non-diverse party. See, e.g.,
 5   Lopez v. Gen. Motors Corp., 697 F.2d 1328, 1332 (9th Cir. 1983) (denying amendment
 6   to add defendant that was filed more than six months after removal and only days before
 7   consideration of a motion for summary judgment); IBC,125 F. Supp. 2d at 1012.
 8   Plaintiff filed the first amended complaint on January 29, 2020, a mere 9 days after the
 9   case was removed, before any dispositive motions were filed, and within the time limits
10   afforded by Rule 15. The motion is timely, which counsels in favor of joinder.
11         Fourth, the motive behind seeking joinder of a non-diverse defendant is relevant as
12   to whether to grant leave to amend. Desert Empire Bank v. Ins. Co. of N. Am., 623 F.2d
13   1371, 1376 (9th Cir. 1980). Defendants argue Plaintiff added PMNC solely to destroy
14   the federal court’s diversity jurisdiction. (Mot. to Strike 10:3–7.) However, “[s]uspicion
15   of diversity destroying amendments is not as important now that § 1447(e) gives courts
16   more flexibility in dealing with the addition of such defendants.” IBC, 125 F.Supp.2d at
17   1012 (citation omitted). Because of this, courts often consider whether the plaintiff is
18   trying to delay proceedings unreasonably. See Righetti v. Shell Oil Co., 711 F. Supp.
19   531, 534 (N.D. Cal. 1989). The Court declines to impute a motive to unreasonably delay
20   proceedings here, as the case is still in the early stages and Plaintiff has quickly moved to
21   remand. Considering PMNC’s role in selling Plaintiff the defective vehicle, Plaintiff’s
22   desire to add PMNC as a defendant is reasonable.
23         Fifth, “courts consider whether the claim sought to be added seems meritorious,”
24   which is not the same as the standard in either a motion to dismiss or a motion for
25   summary judgment. IBC, 125 F. Supp. 2d at 1012. As discussed above, Plaintiff has
26   plead a facially valid claim against a dealership for breach of the implied warranty of
27   merchantability.
28

                                                   6
                                                                                   20-cv-0138 W (LL)
      Case 3:20-cv-00138-W-LL Document 18 Filed 05/21/20 PageID.182 Page 7 of 7


 1          Finally, denying the amendment would force Plaintiff to choose whether to pursue
 2   redundant litigation in another forum or forego its potential claim against PMNC. At the
 3   same time, little prejudice to Defendants would result from permitting joinder, as the case
 4   is still in the early stages of litigation.
 5          Accordingly, the Court finds that PMNC was properly joined; that the Court no
 6   longer has original diversity jurisdiction over this matter; and that Plaintiff’s motion to
 7   remand based on the lack of complete diversity must be GRANTED.
 8
 9   IV.    CONCLUSION & ORDER
10          In light of the foregoing, Plaintiff’s motion to remand is GRANTED [Doc. 8] and
11   Defendants’ motion to strike the first amended complaint is DENIED [Doc. 10].
12
13          IT IS SO ORDERED.
14   Dated: May 21, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   7
                                                                                    20-cv-0138 W (LL)
